DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/912,940 filed 06/26/2020 by Marta Sevilla Solis, Antonio Benito Fuertes Arias, Wen-Qing Xu, Xiaoming Li, Shailesh Patkar, and Elgin E. Eissler.
Claims 1-11 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 independently teaches the selenium loading in the carbon as a percentage.  However, the percentage does not have a basis associated with it and is therefore taken to be indefinite.  Specifically it is unclear if the loading amount is based 
Claim 10 recites the limitation "the self-templated carbon" in line 1 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent upon claim 1.  However, claim 1 does not recite a self-templated carbon.  For purposes of examination claim 10 will be examined as if it depended upon claim 2 instead.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIANG (CN 106602010 A) in view of HE (US 2019/0312283 A1).
With respect to claims 1 and 11.  XIANG teaches a method of preparing a sulfur-selenium co-impregnated porous carbon cathode material (paragraph 0007).  The preparation of the material includes the steps of preparing a porous carbon nano-sheet prepared by a hydrothermal reaction and a potassium hydroxide assisted high temperature carbonization method (paragraph 0011). Elemental selenium and sulfur nanoparticles are melting and dipped into the porous carbon nano-sheets (paragraph 0012).  In the preparation method, graphine oxide is dissolved in water, dispersed, and then a pore making agent and organic carbon source are stirred and sealed, the resulting brown hydrogel is freeze-dried and pre carbonized, and then hydrofluoric acid is used to remove the pore former after drying, and then potassium hydroxide and water, after evaporation of the solvent at 850 degrees C high temperature carbonization, the product is washed and dried to form the porous structure of porous carbon nano-sheets (paragraph 0014).  In step 2 the sulfur-selenium fusion co-impregnation process is, elemental selenium, and sulfur and the porous carbon nano-sheet are mixed and heat treated to allow the elemental sulfur and selenium to sublimate and melt into the pore structure of the porous carbon nano-sheet to obtain the sulfur-selenium co-impregnated porous carbon composite material (paragraph 0016).  
XIANG does not explicitly teach in the step (a) the mixture includes oxygen.
HE teaches a graphene foam protected selenium cathode layer comprising solid graphene foam composed of multiple pores, with selenium particles residing in the pores of the walls of the foam (paragraph 0018).  The graphene foam may include chemically functionalized graphene sheet containing a functional group (paragraph 0022).  Such functional groups include hydroxyl, carboxyl, carboxylic, and sulfonate 
At the time the invention was filed one having ordinary skill in the art would have been motivated to functionalize the graphene carbon nano-sheets of XIANG with an oxygen containing compound as taught by HE, as HE teaches the benefits of the chemically functionalizing graphene sheets are to promote or facilitate infiltration or impregnation of the pores with Se (HE paragraph 0050).  The oxygen on the functionalized graphene is taken to be the claimed oxygen.  
With respect to claim 2.  XIANG teaches preparing the carbon nano-sheet as noted above.  XIANG does not explicitly teach the carbon nano-sheets are foreign-templated carbon.  However, XIANG teaches the same method of forming the carbon nano-sheets as that claimed (see paragraphs 0310-0312 of present application specification).  Specifically a liquid carbon including solution is formed of graphene oxide in water, with colloidal silica and glucose (paragraph 0033).  This solution is then freeze dried (paragraph 0033).  Then mixture is then carbonized at 850 degrees C (paragraph 0033).  The resulting product was washed and dried (paragraph 0033).  Therefore the carbon nano-sheet of XIANG is taken to be analogous to the claimed foreign-templated carbon.  
With respect to claim 3.  XIANG does not explicitly teach the selenium loading in the carbon of less than or equal to 50%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 50% pore volume fraction (paragraph 0123).  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.63 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken to be a result effective variable, and it would have been obvious at the time the invention was filed to control the amount of the functionalization in order to optimize the effect of facilitating the infiltration or impregnation of the foam pores with Se.  
With respect to claims 4-5.  IANG does not explicitly teach the selenium loading in the carbon of between 50% and 60%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 70% pore volume fraction (paragraph 0123).  Therefore HE teaches an overlapping range with the claimed amount of 50-60% for the selenium loading.  See MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore the selenium loading of 50% -60% would have been obvious at the time the invention was filed, as HE teaches that such an amount is preferable.  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.5 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken to be a result effective variable, and it would have been obvious at the time the 
With respect to claim 6.  XIANG teaches in the preparation method using a pore former (paragraph 0014), and is taken to be the claimed activating the carbon.  
With respect to claim 7-9.  HE teaches graphite oxide may be obtained by immersing the powders of the graphitic material in an oxidizing liquid medium (paragraph 0094).  Such a liquid may include at least nitric acid (paragraph 0094).  In addition the oxidizing liquid may be potassium permanganate (paragraph 0094).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/784,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘703 claims a method of preparing an immobilized selenium body comprising forming a mixture of selenium, carbon, such as foreign-templated carbon, and oxygen, heating the mixture at a .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or suggest a method of preparing an immobilized selenium body that includes forming a mixture of selenium carbon and oxygen, raising the mixture to above the melting point of selenium, and causing the mixture to cool to form the immobilized selenium, where the carbon is a self-templated carbon formed by  the process that includes carbonizing a salt by melting until oversaturation of anions in the melt that forms a crystalized salt in the melt, increasing the viscosity so that the melt coats surfaces of crystallites of the crystalized salt, and solidifying carbon in the melt on surfaces of the crystallites as recited in claim 10.
ZHANG (“Self-templated synthesis of hollow nanostructures”) – ZHANG teaches fabrication of inorganic hollow nanostructures using a self-templating methods (abstract).  The method includes at least the formation of microspheres with a two step precipitation process, which includes a precipitation of solid cores, and subsequent precipitation of an outer shell onto ionic species stabilized cores (page 501 paragraph 
ZHANG as noted above teaches a self-templating method, but not for a carbon material, but instead is for an inorganic material (abstract).  Further ZHANG does not teach or suggest forming an immobilized selenium body.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722